Citation Nr: 1448703	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD) and hiatal hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected trigeminal neuralgia, status post sinus surgery, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected lumbosacral strain, currently evaluated as 10 percent disabling prior to September 7, 2012, and 20 percent disabling from September 7, 2012, forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The Veteran's claims file has since been transferred to the RO in St. Petersburg, Florida.

In the May 2008 rating decision, the Agency of Original Jurisdiction (AOJ) addressed eight separate claims.  In a Notice of Disagreement received in June 2008, the Veteran initiated an appeal with respect to the initial ratings assigned for his lumbosacral strain, trigeminal nerve neuralgia, and chronic sinusitis.  In a statement received in August 2008, the Veteran also disagreed with the initial ratings assigned for his tinnitus and right foot disabilities.  In March 2009, the AOJ issued a Statement of the Case as to these issues.  Thereafter, in his May 2009 Substantive Appeal (VA Form 9), the Veteran specifically limited his appeal to the issues of entitlement to increased initial ratings for his service-connected lumbosacral strain and trigeminal nerve neuralgia.

In a subsequent July 2009 rating decision, the AOJ granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating for this disability, effective May 12, 2009.  The Veteran did not appeal the initial rating or effective date of the award assigned.

As a preliminary matter, the Board acknowledges that, to date, the Veteran has not been afforded a hearing before the Board as to the issues on appeal.  In this regard, the Board notes that, on his May 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing at the RO before a member of the Board.   Significantly, however, in a statement received in May 2010, the Veteran withdrew his request for a hearing before the Board.  As such, the Board finds that a remand for the purpose of scheduling the Veteran for a hearing before the Board is not necessary.  See 38 C.F.R. § 20.704(e) (2014) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

When this case was previously before the Board in July 2012, the Board remanded the issues of (1) entitlement to an increased initial rating for service-connected trigeminal neuralgia, status post sinus surgery, and (2) entitlement to an increased initial rating for service-connected lumbosacral strain, to the AOJ for further development.

The issue of entitlement to an increased rating for service-connected GERD and hiatal hernia, currently evaluated as 10 percent disabling, is listed on the title page for procedural purposes only.

In addition to the paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  A September 2014 Post-Remand Brief is located in Virtual VA.  There are no additional, non-duplicative relevant records located in Virtual VA or VBMS.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record.  See VA Form 9 received in May 2009.  This issue, which has not yet been adjudicated by the AOJ, is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in order.  

I.  Issuance of a Statement of the Case 

With regard to the Veteran's claim for entitlement to an increased rating for service-connected GERD and hiatal hernia, the record reflects that the AOJ issued a rating decision denying entitlement to an evaluation higher than 10 percent for GERD in April 2009.  Thereafter, in May 2009, the Veteran submitted a Substantive Appeal (VA Form 9) listing multiple issues of disagreement.  Significantly, this list included entitlement to an increased rating for GERD as an issue being appealed to the Board.  The Board construes this statement as a timely filed Notice of Disagreement, which initiated the appeal process.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2014).  As there is no Statement of the Case on file for this issue, the Board must remand, not refer, this issue to the AOJ for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App 238 (1999); 38 C.F.R. § 19.9(c). 

II.  VA Examination 
      
With regard to the Veteran's claim for an increased initial rating for service-connected trigeminal neuralgia, the Board finds that another VA examination assessing the nature and severity of this disability is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA neurological examination addressing this disability in September 2012, and that at that time, the examiner provided the opinion that (1) there was no degree of lost or impaired function of the fifth cranial nerve, and (2) this condition did not impact the Veteran's ability to work.  Significantly, however, the examiner failed to provide any explanation or rationale for this opinion.  Additionally, in providing the opinion that the Veteran's trigeminal neuralgia did not impact his ability to work, the examiner failed to acknowledge or discuss the Veteran's reports regarding the impact that his service-connected trigeminal neuralgia has on his ability to work as an air traffic controller.  In this regard, the Veteran has reported that his trigeminal nerve neuralgia was the reason that he left the Air Force in March 2008, as the sharp pain caused by this condition, which radiates from his septum to the upper left-sided teeth, prevented him from being able to constantly talk to pilots as an air traffic controller.  See Veteran's statements dated in June 2008 and May 2009.  Moreover, the Veteran has reported that he can no longer perform as an air traffic controller due to this disability, as the work requires constant speaking, which causes extreme pain.  See Veteran's statements dated in August 2008 and May 2009.  The Veteran has also reported that the continuous severe pain caused by this condition has been untreatable with medications, and although he has been offered surgical correction involving cutting the trigeminal nerve, he has avoided such a procedure because it could cause facial paralysis.  Finally, the September 2012 VA examiner failed to reconcile his opinion with the other medical evidence of record, including the opinion of the February 2008 VA examiner.  In this regard, the Board notes that the February 2008 VA examiner reported that the Veteran's neuralgia in the sinuses and teeth was aggravated by vibrations caused by talking, which was crucial in his role as an air traffic controller.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his trigeminal neuralgia, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected trigeminal neuralgia, status post sinus surgery.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  

III.  Issuance of a Supplemental Statement of the Case 

With regard to the Veteran's claim for entitlement to an increased initial rating for service-connected lumbosacral strain, the Board remanded this issue in July 2012 for a contemporaneous examination and, thereafter, readjudication.  Following the Veteran's examination in September 2012, the AOJ issued a rating decision in December 2012, which awarded a 20 percent rating for the Veteran's service-connected lumbosacral strain, effective September 7, 2012.  In doing so, the AOJ discussed why the Veteran did not meet the criteria for a higher rating still, but then went on to assert that the award of partial benefits represented a "full and final determination" of the issue, and as such, this matter was "considered resolved in full."  

It is a well-settled principle that, absent a clear intent to limit an appeal to a particular rating, a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, the award of a 20 percent rating for lumbosacral strain was not extended to the date of claim and the assigned 20 percent rating is not the maximum available schedular rating.  As the Board finds no clear intent from the Veteran to limit his claim on appeal, the Board must remand the issue on due process grounds for issuance of a Supplemental Statement of the Case.  38 C.F.R. § 19.31(c) (the AOJ will issue a Supplemental Statement of the Case if, pursuant to a remand by the Board, it develops evidence).

IV.  Treatment Records 

As this case must be remanded for the foregoing reasons, on remand, copies of any recent treatment records regarding the Veteran's trigeminal neuralgia and lumbosacral strain should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent TriCare treatment records on file are dated in July 2008.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a Statement of the Case regarding the issue of entitlement to an increased rating for service-connected GERD and hiatal hernia, currently evaluated as 10 percent disabling, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  Obtain all of the Veteran's TriCare treatment records pertaining to his thoracolumbar spine disability and/or  trigeminal neuralgia, dated since July 2008, to include those records related to his reported percutaneous discectomy.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in item (2) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected trigeminal neuralgia.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to his trigeminal neuralgia, including any / all sensory disturbances, loss of reflexes, muscle atrophy, impairment of motor control, and/or trophic changes.  

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected trigeminal neuralgia.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

In providing this opinion, the examiner is directed to the Veteran's assertions that: (1) his trigeminal nerve neuralgia was the reason that he left the Air Force in March 2008, as the sharp pain caused by this condition, which radiated from his septum to the upper left-sided teeth, prevented him from being able to constantly talk to pilots as an air traffic controller; (2) he can no longer perform as an air traffic controller due to this disability, as the work requires constant speaking, which causes extreme pain; and (3) the continuous severe pain caused by this condition has been untreatable with medications, and although he has been offered surgical correction involving cutting the trigeminal nerve, he has avoided such a procedure because it could cause facial paralysis.

Finally, the examiner should reconcile his/her findings with the other medical opinions of record, including (1) the opinion of the February 2008 VA examiner that the Veteran's neuralgia in the sinuses and teeth was aggravated by vibrations caused by talking, which was crucial in his role as an air traffic controller; and (2) the opinion of the September 2012 VA examiner that the Veteran's trigeminal neuralgia did not impact the Veteran's ability to work.  

For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experiences extreme/sharp pain from his septum to the upper left-sided teeth when speaking.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of (1) entitlement to an increased initial rating for service-connected trigeminal neuralgia, status post sinus surgery, currently evaluated as 10 percent disabling; and (2) entitlement to an increased initial rating for service-connected lumbosacral strain, currently evaluated as 10 percent disabling prior to September 7, 2012, and 20 percent disabling from September 7, 2012, forward.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



